UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8019


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT DEON HUNTER, SR., a/k/a Bob Hunter,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (1:06-cr-00251-MR-4; 1:09-cv-00297-LHT)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Deon Hunter, Sr., Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Deon Hunter, Sr., seeks to appeal the district

court’s      order   denying        relief       on   his     28    U.S.C.A.       §     2255

(West Supp. 2009) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner      satisfies       this        standard       by     demonstrating           that

reasonable     jurists      would     find       that    any       assessment      of     the

constitutional       claims    by    the     district       court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Hunter has

not   made    the    requisite       showing.           Accordingly,        we     deny    a

certificate     of    appealability          and      dismiss      the    appeal.          We

dispense      with   oral     argument        because       the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                             2